DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           
Status of Claims
This Office Action is in response to the amendment filed on May 19, 2022.  Claims 1-19 are pending.  Claims 1, 7 and 11 are independent.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent No. 10,703,362 to Maura, discloses a vehicle with an external vehicle camera 7 (or a sensor of any type, such as a millimeter-wave radar or a laser sensor) that is mounted on the vehicle 3 detects the obstacle. The obstacle to be detected is an object (a factor) that affects autonomous driving assistance that is performed in the vehicles 3 as described later.  Planned travel route acquiring means acquires the planned travel route along which the host vehicle plans to travel. Map information acquiring means acquires the map information including lane information on a road that is included in the planned travel route. Obstruction information acquiring means acquires, from the information distribution server 5 outside the host vehicle, the obstacle information that includes the location of the obstacle on the road and that has been acquired by another vehicle that travels along the planned travel route ahead of the host vehicle. Assistance information generating means generates, on the basis of the lane information and the obstacle information about the planned travel route, the target speed and the travel trajectory candidate for the host vehicle as the assistance information used for the autonomous driving assistance that the host vehicle performs.  (See col. 3, lines 57-62 and see col. 8, lines 24-40).
With respect to independent claim 1, Maura, taken singly or in combination with other prior art of record, does not disclose or teach set at least one of a filter condition and a tracking condition based on the received at least one of the information of the driving route of the vehicle and the information of the driving lane of the vehicle, and select a control target among one or more objects existing in front of the vehicle based on at least one of the filter condition and the tracking condition, in combination with other limitations of the claim.
With respect to independent claim 7, Maura, taken singly or in combination with other prior art of record, does not disclose or teach set at least one of a filter condition and a tracking condition based on the received at least one of the information of the driving route of the vehicle and the information of the driving lane of the vehicle, and select a control target among one or more objects existing in front of the vehicle based on at least one of the filter condition and the tracking condition, in combination with other limitations of the claim.
With respect to independent claim 11, Maura, taken singly or in combination with other prior art of record, does not disclose or teach setting at least one of a filter condition and a tracking condition based on at least one of the information of the driving route of the vehicle and the information of the driving lane of the vehicle, and selecting a control target among one or more objects existing in front of the vehicle based on at least one of the filter condition and the tracking condition, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661